DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 and 23 in the reply filed on 8/6/2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7-10, 12-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. US 2018/0024014 in view of Takimoto et al.US 2017/0131169.

Re claim 1, Taguchi teaches a pressure sensor (fig1) comprising: 
a pressure sensor die (1, fig1, [34]); 
said pressure sensor die is constructed of single crystalline silicon ([35]) and includes a substrate (2, fig1, [35]) and a cap (4a, fig3, [55]) connected together; 

said recess and said substrate form a sealed cavity (space between 4 and 2, fig3); 
a silicon oxide layer (40a, fig, [56]) is formed between said substrate (2, fig1, [35]) and said cap (4a, fig3, [55]); 
said substrate includes at least two sets of piezoresistive sensing elements (12, 14, 16 and 18, fig2, [38, 39]); 
said piezoresistive sensing elements are located inside said sealed cavity (fig3 and 4); 
said two sets of piezoresistive sensing elements are perpendicular to each other, with each set of piezoresistive sensing elements oriented in a different crystallographic direction (14 and 18 along <110>, 12 and 16 along <100>, fig2).
Taguchi does not explicitly show a chamber and a pressure sensor die provided within said chamber.
Takimoto teaches a chamber (20 or 17, fig1, [31, 42]) and a pressure sensor die (16, fig1, [[33]) provided within said chamber. Takimoto also teaches the sensor unit improve resistance to static electricity (Takimoto, [13]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taguchi with Takimoto to form a casing around the sensor die to improve resistance to static electricity (Takimoto, [13]).
Re claim 2, Taguchi modified above teaches the pressure sensor according to claim 1, wherein said sealed cavity is a vacuum sealed cavity ([55]).
Re claim 5, Taguchi modified above teaches the pressure sensor according to claim 1, wherein said piezoresistive sensing elements are electrically connected in a Wheatstone bridge configuration (fig2, [52]).
Re claim 7, Taguchi modified above teaches the pressure sensor according to claim 1, wherein said substrate is formed on a {110} crystallographic plane of n-type silicon ([35]); said piezoresistive sensing elements are formed on p- type doped regions of said substrate ([40]); one set of said piezoresistive sensing elements is oriented along a <100> crystallographic direction (12, 16, fig2, [39]), and the other set of said piezoresistive sensing elements is oriented along a <110> crystallographic direction (14, 18, fig2, [38]).
Re claim 8, Taguchi modified above teaches the pressure sensor according to claim 6, wherein said cap (4a, fig1, [55]) and said substrate (2, fig1, [35]) are both cuboids; said cap is formed on a {110} crystallographic plane of single crystalline silicon (fig1, [35]); and on the bonded plane between said cap and said substrate, the corresponding edges of said cap and said substrate are oriented along the same crystallographic direction (fig1).
Re claim 9, Taguchi modified above teaches the pressure sensor according to claim 1, wherein said substrate of said pressure sensor die uses a silicon-on-insulator construction (2, fig1, [30, 35]); said silicon-on-insulator construction includes a handle layer (bottom part of SOI, [30]), a device layer (top part of SOI, [30]), and a buried silicon oxide layer formed between said handle layer and device layer (SOI, [30]); said piezoresistive sensing elements are formed on said device layer (fig1, [30]).
Re claim 10, Taguchi modified above teaches the pressure sensor according to claim 9, wherein a silicon oxide insulating layer is formed on the top (40b, fig1, [56]), the bottom (oxide of SOI under device layer, [30]) and along the sides (40a, fig, [56]) of said piezoresistive sensing element.
Re claim 12, Taguchi modified above teaches the pressure sensor according to claim 9, wherein said device layer is formed on a {110} crystallographic plane of n-type silicon ([35]); said piezoresistive sensing elements are formed on said n-type silicon of said device layer; one set of said piezoresistive sensing elements is oriented along a <100> crystallographic direction (12, 16, fig2, [39]), and the other 
Re claim 13, Taguchi modified above teaches the pressure sensor according to claim 9, wherein said substrate is a cuboid (2, fig1, [35]); said handle layer is formed on a {110} crystallographic plane of single crystalline silicon (2, fig1, [35]); and the corresponding edges of said handle layer and said device layer are oriented along the same crystallographic direction (fig1).
Re claim 14, Taguchi modified above teaches the pressure sensor according to claim 9, wherein said cap is a cuboid (4, fig1, [55]); said cap is formed on a {110} crystallographic plane of single crystalline silicon (2, fig1, [35]); and the corresponding edges of said cap and said device layer are oriented along the same crystallographic direction (fig1).
Re claim 15, Taguchi modified above teaches the pressure sensor according to claim 1, wherein said chamber is an enclosure within a metal housing (Takimoto, 17, fig1, [42]); said chamber is filled with an electrically insulating fluid (Takimoto, PM, fig1, [35]); and said pressure sensor die is immersed in said electrically insulating fluid (Takimoto, fig1).
Re claim 16, Taguchi modified above teaches the pressure sensor according to claim 15, wherein a metal diaphragm is further provided (Takimoto, 32, fig1, [35]); said metal diaphragm seals said electrically insulating fluid (Takimoto, PM, fig1, [35]) and said pressure sensor die (Takimoto, 16, fig1, [35]) in said chamber; and external pressure to be measured is transmitted from said metal diaphragm to said pressure sensor die.
Re claim 23, Taguchi modified above teaches the pressure sensor according to claim 7, wherein said cap (4, fig1, [55]) and said substrate are both cuboids (2, fig1, [35]); said cap is formed on a {110} crystallographic plane of single crystalline silicon (2, fig1, [35]); and on the bonded plane between said cap and said substrate, the corresponding edges of said cap and said substrate are oriented along the same crystallographic direction (Taguchi, fig1).

Claims 4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. US 2018/0024014 in view of Takimoto et al. US 2017/0131169 and Sumigawa et al. US 2007/0151356.

Re claim 4, Taguchi does not explicitly show the pressure sensor according to claim 1, wherein each of said piezoresistive sensing elements comprises a plurality of connected U-shaped segments.
Sumigawa teaches Wheatstone bridge circuit with sensors comprises a plurality of connected U-shaped segments (fig18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taguchi and Sumigawa to form a Wheatstone bridge circuit with the design in fig18 to achieve improved detection sensitivity and suppress a variation in diffusion concentrations (Sumigawa, [58, 68]).
Re claim 6, Taguchi does not explicitly show the pressure sensor according to claim 1, wherein said substrate is formed on a {110} crystallographic plane of p-type silicon; said piezoresistive sensing elements are formed on n- type doped regions of said substrate; one set of said piezoresistive sensing elements is oriented along a <100> crystallographic direction, and the other set of said piezoresistive sensing elements is oriented along a <110> crystallographic direction.
Taguchi teaches a pressure sensor formed on {110} plane of n-type silicon substrate ([35]) with low-sensitive gauge along <100> crystal axis and high-sensitive gauge along <110> crystal axis ([38, 39]) doped with p-type impurity to create insulation between substrate and gauge by a p-n junction([40]). 
Sumigawa teaches Wheatstone bridge circuit with sensors set to <100> direction and dummy resistors along <110> direction doped with n-type impurity to achieve high sensor sensitivity ([58]). Sumigawa also teaches this design enhance linearity of response ([32]).

Re claim 11, Taguchi does not explicitly show the pressure sensor according to claim 9, wherein said device layer is formed on a {110} crystallographic plane of p-type silicon; said piezoresistive sensing elements are formed on said p-type silicon of said device layer; one set of said piezoresistive sensing elements is oriented along a <100> crystallographic direction, and the other set of said piezoresistive sensing elements is oriented along a <110> crystallographic direction.
Taguchi teaches a pressure sensor formed on {110} plane of n-type silicon substrate ([35]) with low-sensitive gauge along <100> crystal axis and high-sensitive gauge along <110> crystal axis ([38, 39]) doped with p-type impurity to create insulation between substrate and gauge by a p-n junction([40]). 
Sumigawa teaches Wheatstone bridge circuit with sensors set to <100> direction and dummy resistors along <110> direction doped with n-type impurity to achieve high sensor sensitivity ([58]). Sumigawa also teaches this design enhance linearity of response ([32]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taguchi and Sumigawa to form a Wheatstone bridge circuit with n-type sensors set to <110> direction and along <100> direction on a p-type {110} Si wafer to achieve improved detection sensitivity (Sumigawa, [58]) with enhanced linearity and isolation between substrate and gauge (Taguchi, [40, 32]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. US 2018/0024014 in view of Takimoto et al.US 2017/0131169 and Ishio US 2003/0217603.

Re claim 3, Taguchi modified above teaches the pressure sensor according to claim 1, wherein a contact (32-38, fig2, [54]) is provided at the terminals of each of said piezoresistive sensing elements.
Taguchi does not explicitly show the contacts are metal.
Ishio teaches vacuum evaporated aluminum used as metal pads 22 to electrically connect the bridge circuit to outside circuit (fig1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taguchi and Ishio to use metal as the material for the contact pad to electrically connect the bridge circuit to outside circuit with low resistance (Ishio, [38]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOMING LIU/Examiner, Art Unit 2812